SETTLEMENT AGREEMENT

This Settlement Agreement and Claim Release (“Agreement”) is made and entered
into this 15th day of December 2010 between XL Specialty Insurance Company
(“XL”), Arch Insurance Company (“Arch”) and U.S. Specialty Insurance Company
(“USSIC”) (collectively, the “QSPs”), Loral Space & Communications Inc.
(“Loral”), Mark H. Rachesky, Hal Goldstein and Sai S. Devabhaktuni (the “
Director Defendants”), and (for purposes of paragraphs 6 and 7 and 9 through 20
only) MHR1 (collectively the “Parties”).

WHEREAS, the QSPs issued to Loral policies of insurance under which each of the
QSPs issued a shared percentage of a primary $40 million Limit of Liability as
follows: XL, 50% or $20 million, Policy No. ELU 90609-05 (the “XL Policy”);
USSIC 25% or $10 million (policy binder with Policy No. 24-MGU-05-A11375); and
Arch, 25% or $10 million (policy binder with Policy No. DOX0011443-00). The XL
Policy and the Arch and USSIC binders are referred to collectively as the
“Policy;”

WHEREAS, three lawsuits were filed against Loral and Loral’s Directors, and
captioned Babus v. Targoff, et al., No. 06-603842 (N.Y. Sup. Ct. filed Nov. 2,
2006) (the “Babus Action”), Highland Crusader Offshore Partners, L.P. v.
Rachesky, et al., C.A. No. 2819-VCS (Del. Chanc. filed Mar. 21, 2007) (the
“Highland Crusader Action”), and BlackRock Corporate High Yield Fund, Inc., et
al. v. Rachesky, et al., C.A. No. 2808-CC (Del Chanc. filed Mar. 20, 2007) (the
“BlackRock Action”). The Highland Crusader Action and the BlackRock Action were
consolidated under the caption, In re Loral Space & Communications, Inc., C.A.
No. 2808-VCS (Del. Chanc. filed May 9, 2007) (the “Delaware Action”) (the Babus
and Delaware Actions are referred to collectively herein as the “Actions”);

WHEREAS, the QSPs advanced to Loral Defense Expenses2 totaling $10,963,288.46
for amounts incurred in the defense of Loral and Loral Directors John D. Harkey,
Jr., Arthur L. Simon, Michael B. Targoff, John P. Stenbit and Dean A. Olmstead
in the Actions, part of which was done pursuant to a prior partial settlement
agreement, which fully and finally resolved all issues related to the
aforementioned Loral Directors (the prior agreement remains in full effect as to
its subject matter);

WHEREAS, the QSPs declined to provide coverage for the amount that the court in
the Delaware Action ordered Loral to pay as a Plaintiffs’ fee award (the
“Delaware Plaintiffs’ Fee Award”);

WHEREAS, on December 19, 2008, the QSPs commenced an action captioned XL
Specialty Insurance Company, et al. v. Loral Space & Communications Inc., Case
No. 650529/2008 (N.Y. Sup. Ct. filed Dec. 19, 2008) (the “Coverage Action”)
seeking a declaration that the QSPs are not obligated under the terms of the
Policy to provide any coverage for the Delaware Plaintiffs’ Fee Award (the “Fee
Award Issue”);

WHEREAS, by Decision and Order entered February 11, 2010 (the “Summary Judgment
Decision”), Loral’s Motion for Summary Judgment on the Fee Award Issue was
granted, and the QSPs’ Motion for Summary Judgment on the Fee Award Issue was
denied, and the QSPs subsequently appealed the decisions;

WHEREAS, the appeal of the Summary Judgment Decision on the Fee Award Issue is
currently pending in the New York State Supreme Court Appellate Division, First
Department (the “First Department”);

WHEREAS, on April 30, 2010, Loral filed an amended counterclaim in the Coverage
Action alleging that the QSPs wrongfully refused to provide coverage for the
costs of defense of the Director Defendants, who at relevant times served as
directors of Loral and principals of MHR Fund Management LLC, and demanded
$13,500,000.00 (thirteen million five hundred thousand dollars and no cents) for
costs of defense of the Director Defendants in the Actions (the “Director
Defendants Issue”);

WHEREAS, the Fee Award Issue and the Director Defendants Issue are the only two
issues that remain in dispute in the Coverage Action; and

WHEREAS, the QSPs and Loral have negotiated through their respective attorneys
in order to resolve the Fee Award Issue and the Director Defendants Issue in the
Coverage Action.

NOW, THEREFORE, in consideration of the Parties’ promises contained herein, the
Parties hereby agree as follows:

1. The QSPs will severally and not jointly pay Loral, no later than thirty days
from the full and complete execution of this Settlement Agreement, the sum of
$7,500,000.00 (seven million five hundred thousand dollars and no cents), with
XL contributing $3,750,000.00 (three million seven hundred fifty thousand
dollars and no cents) and Arch and USSIC contributing $1,875,000.00 (one million
eight hundred seventy-five thousand dollars and no cents) each, for settlement
of the Director Defendants Issue (the “Director Defendants Settlement Payment”).

2. The QSPs will severally and not jointly pay Loral, no later than thirty days
from the full and complete execution of this Settlement Agreement, the sum of
$5,000,000.00 (five million dollars and no cents), with XL contributing
$2,500,000.00 (two million five hundred thousand dollars and no cents) and Arch
and USSIC contributing $1,250,000.00 (one million two hundred fifty thousand
dollars and no cents) each, towards a settlement of the Fee Award Issue (the
“Initial Plaintiffs’ Fee Payment”).

3. (a) The QSPs will severally and not jointly pay (i) an additional
$11,500,00.00 (eleven million five hundred thousand dollars and no cents), with
XL contributing $5,750,00.00 (five million seven hundred fifty thousand dollars
and no cents) and Arch and USSIC contributing $2,875,000.00 (two million eight
hundred seventy-five thousand dollars and no cents) each, towards a settlement
of the Fee Award Issue if a final judgment, after all appeals, is entered in
favor of Loral declaring that the Policy covers at least $16,500,000.00 of the
Delaware Plaintiffs’ Fee Award; (ii) no additional amount if a final judgment,
after all appeals, is entered in favor of QSPs declaring that the Policy covers
no more than $5,000,000.00 of the Delaware Plaintiffs’ Fee Award; or (iii) if a
final judgment, after all appeals, is entered declaring that the Policy covers a
portion of the Delaware Plaintiffs’ Fee Award (the “Covered Portion”) that is
more than $5,000,000.00 but less than $16,500,000.00, an additional amount equal
to the Covered Portion minus $5,000,000.00 (the “Net Covered Portion”).

(b) The amounts payable under clauses (a)(i) or (a)(iii) of this paragraph (the
“Conditional Plaintiffs’ Fee Payment”) shall be payable within 30 days of entry
of the final judgment containing the declaration of coverage, provided, however,
that in the event that a ruling by the First Department (or on subsequent
appeal, the New York Court of Appeals) specifies the Covered Portion (without
remanding to the trial court for further adjudication), then the QSPs shall
advance their respective shares of the Net Covered Portion within 30 days of the
entry of such a ruling (an “Allocation Payment Advance”), notwithstanding and
without prejudice to the parties’ rights to further appeal; and further provided
that if an appellate ruling remands to the trial court for a determination of
the amount of the Covered Portion, then the Insurers shall advance to Loral,
within 30 days of the entry of such a remand ruling, the amount (not greater
than $11,500,000.00) that Loral advises in writing is its good faith estimate of
the appropriate amount of the Net Covered Amount, provided that the QSPs may
make an additional payment above Loral’s estimate that the QSPs reasonably and
in good faith estimate are the Net Covered Amount (each of the advances referred
to in the foregoing provisos referred to herein as the “Allocation Payment
Advance”). Neither the fact of the QSPs payment, nor the amount of an Allocation
Payment Advance, shall be admissible or relevant in any further trial court
proceedings.

4. (a) Notwithstanding anything herein to the contrary, under no circumstances,
including without limitation the outcome of any further litigation concerning
the Fee Award Issue, shall Loral be required to repay or return any portion of
the Director Defendants Settlement Payment and the Initial Plaintiffs’ Fee
Payment;

(b) The payment amounts set out in paragraphs 2 and 3(a) above (the “Plaintiffs’
Fee Payments”) are inclusive of all amounts associated with the Fee Award Issue,
including any claims Loral or any other party hereto may have for interest
and/or attorneys’ fees, both through the date of this agreement and hereafter
incurred with respect to any further appeal or remand of the Fee Issue.
Notwithstanding the foregoing, however, in the event of a Conditional
Plaintiffs’ Fee Payment under clause (a)(iii) of paragraph 3, the QSPs shall
pay, in addition to the Net Covered Portion, (x) interest at the New York Legal
Rate (as specified in N.Y. CPLR § 5004) on the amount of the Covered Portion (or
portions thereof) that is outstanding from January 7, 2009 to and including the
dates of actual tender of payments (including any Allocation Payment Advances),
and (y) the aggregate amount of attorneys’ fees and expenses incurred by Loral
in respect of the Fee Award Issue in the Coverage Action including the fees and
expenses incurred prior to this settlement in the stipulated sum of $625,000.00
(six hundred and twenty-five dollars and no cents) plus the reasonable fees
incurred subsequent to this settlement; provided that the interest and fees
payable pursuant to this subparagraph 4(b) shall be payable only to the extent
that such interest and fees, together with the amount of the Covered Portion, do
not exceed $16,500,000.

(c) If, pursuant to a final and no longer appealable ruling determining the
amount of the Covered Portion, the Net Covered Portion (plus interest and fees
as provided in paragraph 4(b) above) is an amount greater or lesser than the
amount of an Allocation Payment Advance, then within 30 days of such ruling,
Loral (where the Net Covered Portion is less than the Allocation Payment
Advance) or the Insurers (where the Net Covered Portion is more than the
Allocation Payment Advance), as the case may be, shall pay the other the amount
of such difference, together with interest at the 30-day LIBOR rate +3% (but in
no event greater than 6%) calculated from the date the Allocation Payment
Advance was made to the date of such payment.

(d) Notwithstanding anything in paragraphs 3 and 4(a)-(c) to the contrary, the
Insurers shall in no event be obligated to pay Loral under said paragraphs more
than $11,500,000.00 in the aggregate, including any and all interest and
attorneys’ fees and expenses.

5. Release by the Insureds and MHR. Upon the payments by the QSPs as set forth
hereinabove, and subject to the limitations set forth in paragraph 6, the
Director Defendants, and their assigns, attorneys, heir, agents, and
representatives, and Loral, on behalf of itself and its respective directors,
officers, employees, and principals, other than the Director Defendants but
including John D. Harkey, Jr., Arthur L. Simon, Michael B. Targoff, John P.
Stenbit and Dean A. Olmstead, and its affiliates, subsidiaries, parent entities,
predecessors, successors in interest, assigns, attorneys, heirs, agents, and
representatives, and MHR, on behalf of itself and its respective directors,
officers, employees, and principals, and its affiliates, subsidiaries, parent
entities, predecessors, successors in interest, assigns, attorneys, heirs,
agents, and representatives, hereby unconditionally, irrevocably, and absolutely
release and discharge the QSPs and each of their respective assigns,
predecessors, successors, affiliates, parent entities, related entities,
subsidiaries, officers, directors, partners, employees, principals, agents,
representatives, reinsurers, and attorneys at law (collectively, the “QSP
Indemnified Persons”), whether past or present, of and from all manner of
claims, actions, causes of action, suits, debts, liabilities, accounts, losses,
indemnities, obligations, claims for sums of money, controversies, settlement
costs, attorney fees, court costs and expenses, damages, judgments and demands,
of every kind and nature whatsoever, whether known or unknown, suspected or
unsuspected, fixed or contingent (collectively, “Claims”), in connection with:
(a) the Actions and the Coverage Action; (b) the Policy, including but without
limitation any and all claims that have been, could have been or may be reported
to the Insurer under the Policy; and (c) the investigation and settlement by the
QSPs of Loral’s claims for coverage under the Policy, including without
limitation all claims for breach of the covenant of good faith and fair dealing,
“bad faith” or unfair claims handling practices, provided however that they do
not release or discharge any claims and obligations arising out of or related to
this Agreement.

6. MHR and Loral, on behalf of themselves and their respective directors,
officers, employees, and principals, and their affiliates, subsidiaries, parent
entities, predecessors, successors in interest, assigns, attorneys, heirs,
agents, and representatives, including the Director Defendants, do not release
the QSPs or the QSP Indemnified Persons in respect of any Claims arising under
or related to any policy of insurance issued by one or more of the QSPs or any
QSP Indemnified Person to MHR or any of its affiliates, other than the Policy.

7. Release by the Insurers. The QSPs and each of their respective assigns,
predecessors, successors, affiliates, parent entities, related entities,
subsidiaries, officers, directors, partners, employees, principals, agents,
representatives, reinsurers, and attorneys at law, whether past or present,
hereby unconditionally, irrevocably, and absolutely release and discharge the
Director Defendants and their assigns, attorneys, heirs, agents, and
representatives, and Loral on behalf of itself and its respective directors,
officers, employees, principals, affiliates, subsidiaries, parent entities,
predecessors, successors in interest, assigns, attorneys, heirs, agents, and
representatives, whether past or present , and MHR, on behalf of itself and its
respective directors, officers, employees, and principals, and its affiliates,
subsidiaries, parent entities, predecessors, successors in interest, assigns,
attorneys, heirs, agents, and representatives, whether past or present, of and
from all manner of claims, actions, causes of action, suits, debts, liabilities,
accounts, losses, indemnities, obligations, claims for sums of money,
controversies, settlement costs, attorney fees, court costs and expenses,
damages, judgments and demands, of every kind and nature whatsoever, whether
known or unknown, suspected or unsuspected, fixed or contingent, in connection
with: (a) the Actions, including without limitation the Director Defendants
Settlement Payment and the Plaintiffs’ Fee Payments, and the Coverage Action;
(b) the Policy, including but without limitation any and all claims that the
QSPs or any QSP Indemnified Person may now or hereafter have for subrogation,
co-indemnification or contribution; and (c) the investigation and settlement by
Loral, the Director Defendants and MHR of any claim for indemnification,
provided however that they do not release or discharge any claims and
obligations arising out of or related to this Agreement.

8. The parties shall file the stipulation of dismissal attached hereto as
Exhibit A in order to dismiss the entirety of the Coverage Action with
prejudice, other than the Plaintiffs’ Fee Issue currently on appeal, subject to
the terms set forth in paragraphs 3, 4, and 5 above. The parties also recognize
and agree that in the event the First Department enters a ruling not containing
a remand for further findings, with respect to which an aggrieved party wishes
to pursue further appellate remedies, the other party agrees to execute such
stipulations or consents as may reasonably be necessary to assure that the
adjudication is sufficiently final to allow for such further ruling.

9. Conditions Precedent. It is an express condition precedent to the
effectiveness of this Agreement that this Agreement shall have been executed by
the authorized signatories for each Party as set forth below. This Agreement
shall become effective on the date on which it has been signed by all of the
Parties and their undersigned counsel.

10. No Admission. This Agreement is the result of a compromise such that it does
not constitute and shall not be construed as an admission by any Party of any
liability, coverage, wrongdoing, or responsibility on the part of either Party
or of any persons or entities relating in any way thereto. It is understood and
agreed that each Party expressly denies any such liability, wrongdoing or
responsibility.

11. Neutral Interpretation. No Party shall be entitled to the benefit of any
rule of interpretation favoring any Party, including interpretation against a
Party as drafter, as each Party has had ample opportunity to contribute to this
document, has been fully and independently advised by their own counsel, and
denies any reliance upon any act, omission, representation, or statement by the
other as any inducement to execute this Agreement.

12. Authority. Each Party to this Agreement warrants and represents that the
person signing this Agreement on its behalf is duly authorized to enter into
this Agreement on behalf of such Party.

13. No Assignment. The Parties represent and warrant that they have not assigned
to any other person or entity any claims released pursuant to this Agreement.

14. Amendment. The terms of this Agreement are contractual and may not be
changed, modified, altered, or supplemented, nor may any covenant,
representation, warranty or other provision hereof be waived, except by
agreement in writing signed by the Party against whom enforcement of the change,
modification, alteration, interlineations, supplementation or waiver is sought.

15. Entire Agreement. The foregoing constitutes the entire Agreement between the
Parties with respect to the subject matter hereof and supersede any prior
agreement or negotiations.

16. Severability. The Parties agree that the provisions of this Agreement, and
each portion of each provision, are severable, and that all provisions are valid
and enforceable. If, however, for any reason, any portion of this Agreement is
held to be void or invalid, any remaining provisions shall continue in full
force and effect and, to the extent reasonably possible, be interpreted to
achieve the substantive intent of the parties.

17. Choice of Law. This Agreement shall in all respects be interpreted,
enforced, governed and construed by and under the laws of the state of New York.

18. Interpretation and Dispute Resolution. The Parties agree that any action by
any party concerning disputes relating to this Agreement, including as to its
interpretation, may be brought only in the Supreme Court of the State of New
York, New York County, and may be brought only after the parties have attempted
in good faith to resolve such disputes through mediation before Jonathan Marks
(if available).

19. Divisions and Headings. The division of this Agreement into sections and
subsections and the use of captions and headings in connection therewith are
solely for convenience and shall have no legal effect in construing the
provisions of this Agreement.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement. Copies of signatures to this agreement that are transmitted
by email, facsimile, overnight delivery service, or U.S. mail shall be presumed
valid.

WHEREFORE, XL, Arch, USSIC, the Director Defendants and Loral duly execute this
Settlement Agreement as follows:

      Loral Space & Communications Inc.    
By: /s/ Michael B. Targoff
Title: CEO and President
Date: 8 December 2010
  Attest: /s/ Avi Katz
By: Senior VP, General Counsel and Secretary


Sai S. Devabhaktuni
 

By: /s/ Sai S. Devabhaktuni
Date:       
  Attest:      
By:      
Hal Goldstein
By: /s/ Hal Goldstein
Date:       
 
Attest:      
By:      
Mark H. Rachesky
 

By: /s/ Mark H. Rachesky
Date: 12/15/10
  Attest:      
By:      
Arch Insurance Company
 

By: /s/ Christine Cirillo
Title: Vice President
Date: 12/7/10
  Attest:      
By:      


U.S. Specialty Insurance Company
By: /s/ Richard Ruffee
Title: Sr. Vice President
Date: 12/7/10
 
Attest: /s/ Amanda Music
By: Amanda Music


XL Specialty Insurance Company
By: Rebecca Pidlak, Esq.
Title: Assistant Vice President
 
Attest:      
By:      

Date: 12/6/10

For Purposes of Paragraphs 5, 6 ,7 and 9 through 20 only:

MHR Fund Management LLC (and affiliates)

By: Hal Goldstein
Title: Managing Principal


Date:       

4848-3324-3912, v. 2



1   For purposes of this Agreement, “MHR” means MHR Fund Management LLC, MHR
Capital Partners Master Account LP, MHR Capital       Partners (100) LP, MHR
Institutional Partners LP, MHRA LP, MHRM LP, MHR Institutional Partners II LP,
MHR Institutional Partners II A LP, MHR Institutional Partners III LP, MHR
Advisors LLC, MHR Institutional Advisors LLC, MHR Institutional Advisors II LLC,
and MHR Institutional Advisors III LLC.



2   All capitalized terms have the same meaning in this Settlement Agreement as
they do in the XL Policy unless stated otherwise.

